Citation Nr: 0300491	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  95-09 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether clear and unmistakable error (CUE) was shown 
in an administrative action dated February 5, 1980.

2.  Entitlement to an effective date prior to December 23, 
1991 for a grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
January 1972.

This case was remanded in March 1999 by the Board of 
Veterans' Appeals (the Board) to the Department of 
Veterans Affairs Regional Office in Los Angeles, 
California (the RO) for additional development.  The case 
is again before the Board for adjudication.


REMAND

The issues which were originally certified as being on 
appeal were two:  eligibility for Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35, including the 
permanency of a 100 percent disability rating for PTSD, 
and entitlement to an effective date earlier than December 
23, 1991 for service connection for PTSD.  In March 1999, 
the Board granted the veteran's claim as to the matter of 
the permanency of the total rating for PTSD.   The Board 
further noted that the veteran had raised two additional 
claims, alleging CUE both in a VA rating action of October 
1975 and in an administrative action of February 1980.  
The Board additionally observed that those issues were 
inextricably intertwined with the issue of entitlement to 
an effective date earlier than December 23, 1991 for 
service connection for PTSD and that the earlier effective 
date issue could not be adjudicated unless and until the 
other two issues were adjudicated.  

In its March 1999 remand, the Board instructed the RO to 
consider three issues:
(1) whether CUE was shown in an October 1975 rating 
action; (2) whether CUE was shown in a February 1980 
administrative action of the RO (to include a threshold 
determination as to whether that action constituted a 
final decision and whether a valid claim of CUE had been 
raised; and (3) entitlement to an effective date prior to 
December 23, 1991 for the grant of service connection for 
PTSD (on a basis other than CUE). 

A letter was sent to the veteran by the RO in May 1999, 
with a copy to his representative, informing the veteran 
that the RO would consider the above noted issues 
designated by the Board and asking the veteran if he had 
any additional evidence or argument to submit.  A letter 
was received from the veteran in June 1999 in which he 
indicated that he did not have any additional evidence or 
argument to submit and that VA should adjudicate the case 
based on the evidence of record.  

For reasons which are not clear, no action was taken on 
this case until September 2002.  In a September 2002 
Supplemental Statement of the Case, the RO determined that 
CUE was not shown in a rating determination dated February 
5, 1980.  However, the RO did not address the threshold 
determination as to whether that administrative action 
constituted a final decision and whether a valid claim of 
CUE had been raised.  Moreover, the September 2002 
Supplemental Statement of the Case did not address the 
issue of whether CUE was shown in the October 1975 rating 
action.

The United States Court of Appeals for Veterans Claims 
(the Court) has held that RO compliance with a remand is 
not discretionary, and that if the RO fails to comply with 
the terms of a remand, another remand for corrective 
action is required.  Stegall v. West, 11 Vet. App. 268 
(1998).

After having considered the matter, the Board has 
concluded that this case must be again remanded for 
further adjudication by the RO.  Consequently, the case is 
REMANDED to the RO for the following actions:

1.  The RO should adjudicate the issue 
of whether clear and unmistakable error 
was shown in an October 1975 rating 
action and should readjudicate the 
issue of whether clear and unmistakable 
error was shown in a February 1980 
administrative action, to include a 
threshold determination as to whether 
the February 1980 action constituted a 
final decision and whether a valid 
claim of clear and unmistakable error 
has been raised.  

2.  With respect to the claim of clear 
and unmistakable error in the October 
1975 rating action, if that decision is 
adverse to the veteran, he and his 
representative should be notified of 
the need to file a Notice of 
Disagreement if the veteran takes issue 
with the RO's decision.  If a Notice of 
Disagreement is filed, the veteran and 
his representative should be mailed a 
Supplemental Statement of the Case, 
which should include a summary of all 
the pertinent evidence in the case, 
citation to pertinent law and 
regulations, a discussion of how the 
law and regulations affected the 
decision, and the reasons for the 
decision.  The veteran and his 
representative should be informed of 
the need to file a substantive appeal 
as to that decision, if the veteran 
wishes the Board to consider the 
matter.

3.  With respect to the issue of 
whether clear and unmistakable error 
was shown in a February 1980 
administrative action, to include a 
threshold determination as to whether 
the February 1980 action constituted a 
final decision and whether a valid 
claim of clear and unmistakable error 
has been raised, if the benefit sought 
is not granted, a Supplemental 
Statement of the Case should be issued 
to the veteran and his representative 
on this issue and they should be 
provided an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  
No action is required of the veteran until he is otherwise 
notified by the RO.  

As noted in the March 1999 Board remand, the issues of 
whether CUE was shown in an October 1975 rating action and 
whether CUE was shown in a February 1980 administrative 
action of the RO are "inextricably intertwined" with the 
certified issue of entitlement to an effective date prior 
to December 23, 1991 for the grant of service connection 
for PTSD.  The effective date issue must accordingly be 
deferred pending action by the RO on the other two issues.

The veteran has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (2002).


